Citation Nr: 1024306	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-34 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for arthralgias.

4.  Entitlement to service connection for complications of 
anthrax inoculations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty for training from November 1988 
to July 1989 and active duty from November 1997 to November 
2000.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The Veteran testified in support of these claims during a 
hearing held before the undersigned in Washington D.C. in 
April 2006.  In June 2006 and May 2008, the Board remanded 
these claims.

This appeal had been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not currently have chronic fatigue 
syndrome.  

3.  The Veteran's insomnia is currently compensated as part 
of his service-connected psychiatric and sleep disabilities.

4.  Arthralgias are due to the Veteran's service-connected 
back, right shoulder and right lower extremity disabilities 
and fibromyalgia, the latter of which is not related to the 
Veteran's active service.

5.  The Veteran does not currently have a disability, other 
than an already service connected skin disease, as a residual 
of anthrax inoculations.



CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  Insomnia, as other than a symptom of service-connected 
psychiatric and sleep disabilities, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.317.

3.  Arthralgias, other than those that are part of the 
Veteran's service-connected joint disabilities, were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.317.

4.  Complications of anthrax inoculations, other than those 
already service connected, were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, however, it is not error 
to provide remedial notice after such decision.  Id. at 122-
24.  These notice requirements apply to all five elements of 
a service connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claims by 
letters that are undated (but located in the claims file 
between documents dated January 2002 and August 2002), or 
dated June 2006, June 2009 and December 2009.  There was a 
timing deficiency in that some this notice was provided after 
the initial adjudication of the claim.  The timing 
deficiencies were cured by issuance of supplemental 
statements of the case after the notice was issued.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir 2009). 

The content of the notice letters also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
that claim, including service or lay evidence confirming his 
allegation that he served in the Persian Gulf during 
Operation Desert Storm, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claim, including service personnel records confirming service 
in the Persian Gulf during Operation Desert Storm, and 
service and post-service treatment records.  The RO also 
afforded the Veteran VA examinations, during which examiners 
discussed the presence and etiology of the claimed 
disabilities.  

The Board remanded the appeal for efforts to verify that the 
Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War, and additional 
medical opinions.  The agency of original jurisdiction 
undertook this development.  It appears to have exhausted all 
avenues for verifying the Veteran's service and obtained the 
requested opinions.


II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
chronic fatigue syndrome, insomnia and arthralgias, all 
including as due to an undiagnosed illness caused by service 
in the Persian Gulf during Operation Desert Storm, and 
complications of anthrax inoculations.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.
38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2009).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims on appeal may not be granted on a presumptive 
basis due to service in the Persian Gulf.  Although service 
personnel records confirm that the Veteran received a medal, 
ribbon and certificate for serving with the Delaware Army 
National Guard in support of Operation Desert Shield/Desert 
Storm and contributed to the mission of the 21st TAACOM while 
it was on overseas deployment, the service department has not 
been able to confirm that the served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

DD Forms 214 of record establish that the Veteran served on 
active duty for training from November 1988 to July 1988 and 
on active duty from November 1997 to November 2000, both with 
no foreign service.  In June 2009 and July 2009, 
respectively, individuals from the National Personnel Records 
Center (NPRC) and Delaware National Guard responded to the 
RO's request for confirmation of the alleged service by 
sending service records, which establish no such service, or 
commenting that the information requested was not a matter of 
record.  

In addition, despite being notified of his right to do so, 
the Veteran has submitted no statement from any individual 
who served with him verifying such service and his statements 
with regard to his service have been contradictory.  

Initially, in his application for service connection for 
various disabilities, the Veteran mentioned Gulf War-related 
illnesses, but did not specifically indicate that he served 
overseas, much less in the Persian Gulf.  Then, during a VA 
examination conducted in March 2002, he reported that he was 
never deployed during Operation Desert Storm.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals) dated November 2003, 
he indicated that he worked on equipment returned from the 
Gulf, but did not mention having served there.  Only in 2006, 
did he began submitting statements and testified during a 
hearing that he served overseas in special operations in many 
places, including in the Persian Gulf in mid-1991 (cannot 
remember where), but that his service in this regard was 
classified and top secret and not verifiable.  This does not, 
however, explain why the service department has no record 
that the Veteran was on any type of duty in 1991.  

Given the Veteran's evolving and contradictory reports of his 
service, his reports of his service are not deemed credible.

Given the foregoing, none of the claimed disabilities at 
issue in this appeal may be presumed to have been incurred 
during active service in the Persian Gulf.

A.  Chronic Fatigue Syndrome

The Veteran's service treatment records do not include 
complaints of fatigue or a diagnosis of chronic fatigue 
syndrome.  The Veteran began reporting fatigue following 
discharge, in a claim for service connection for chronic 
fatigue.  Thereafter, the Veteran received treatment for 
multiple medical problems, but during treatment visits, no 
medical professional diagnosed chronic fatigue syndrome.  In 
fact, during a VA examination conducted in January 2007, an 
examiner attributed the fatigue to the Veteran's service-
connected sleep disorder and recently diagnosed fibromyalgia, 
not chronic fatigue syndrome.

During a VA examination conducted in December 2009, an 
examiner indicated that, although the Veteran reported 
fatigue, a subjective complaint, he met only three of ten 
criteria for a diagnosis of chronic fatigue syndrome.  The 
examiner further indicated that, in any event, the chronic 
fatigue syndrome, of which he saw no evidence, was not 
related to Persian Gulf syndrome. 

The Veteran's assertions in this case constitute the only 
evidence diagnosing a disability manifested by fatigue.  Such 
assertions may be considered competent only when: (1) the 
layperson is competent to identify a medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that the Board may not determine 
that lay evidence lacks credibility based merely on the 
absence of contemporaneous medical evidence).  

In this case, the Veteran is competent to state that he has 
felt fatigued since service, but he does not possess a 
recognized degree of medical knowledge to attribute this 
fatigue to a particular disability.  Based on the fact that 
there is no competent evidence that the Veteran currently has 
chronic fatigue syndrome, the Board concludes that such a 
condition was not incurred in or aggravated by active 
service.  A preponderance of the evidence is against this 
claim.  The benefit-of-the-doubt rule is thus not for 
application.  

B.  Insomnia

The Veteran's service treatment records include complaints of 
insomnia and a 1999 diagnosis of a sleep disability based on 
abnormal sleep studies.  The Veteran continued to report 
insomnia following discharge, in a claim for service 
connection for that condition.  He indicated that he had 
received treatment for that condition beginning in 1999.  
Since then, the Veteran has continued to receive treatment 
for insomnia.    

During a VA examination conducted in January 2007, an 
examiner attributed the Veteran's sleeplessness to 
depression, (which is part of a service-connected psychiatric 
disability for which he already receives compensation), and 
his sleep disability, (which is also service connected and 
entitles him to compensation).  

Based on this fact, the Board concludes that insomnia, other 
than as an already compensated symptom of service-connected 
psychiatric and sleep disabilities, was not incurred in or 
aggravated by service.  A preponderance of the evidence is 
against this claim.  The benefit-of-the-doubt rule is thus 
not for application.  

C.  Arthralgias

The Veteran's service treatment records include complaints of 
arthralgias, or joint pain.  Following discharge, the Veteran 
continued to report and receive treatment for joint pain, 
which treatment providers attributed to various joint 
disabilities, including of the back and right ankle, knee and 
shoulder, and fibromyalgia.  In various rating decisions, the 
RO granted service connection for the joint disabilities, but 
not fibromyalgia.  

During a VA examination conducted in January 2007, an 
examiner too attributed the Veteran's joint and muscle pains 
to the established joint disabilities and fibromyalgia.  He 
then ruled out a relationship between the latter disability 
and the Veteran's active service, apparently based on the 
fact that fibromyalgia had only recently been identified and 
the examiner's finding of "much discrepancy" between the 
Veteran's statements and information in the claims file.

The Veteran has not reported a continuity of symptomatology, 
except as tot those joints that are already service connected 
and are evaluated on the basis of joint pain, nor is there 
any medical refuting that of the VA examiner.  In the absence 
of such evidence, the Board concludes that arthralgias, other 
than those that are part of the Veteran's service-connected 
joint disabilities, were not incurred in or aggravated by 
service.  A preponderance of the evidence is against this 
claim.  The benefit-of-the-doubt rule is thus not for 
application.  



D.  Complications of Anthrax Inoculations

The Veteran's service treatment records reflect that, as 
alleged, during active service, in 1999, the Veteran thrice 
received anthrax inoculations.  The Veteran asserts that, 
since then, he has experienced oozing from his skull and 
developed red patches on his skin.  

Indeed, according to post-service medical evidence, the 
Veteran has a skin disability, variously diagnosed, which has 
caused skin abnormalities, including, in part, oozing and 
patchy skin, which are secondary to the anthrax inoculations.  
By rating decision dated August 2002, the RO granted the 
Veteran service connection for this skin disability. 

There is no medical evidence of record indicating that the 
Veteran has any other disability that is related to the 
anthrax inoculations.  Since discharge from service, the 
Veteran has received treatment for multiple medical 
conditions and undergone VA examinations, but during 
treatment visits and examinations, no medical professional 
diagnosed a disability, other than of the skin, secondary to 
the Veteran's in-service anthrax inoculations.  

In fact, during the most recent VA examination, which was 
conducted in December 2009, an examiner discussed the anthrax 
inoculations, refrained from diagnosing any related 
disability, and specifically ruled out a relationship between 
the Veteran's fatigue and the inoculations.  There is no 
competent evidence that such inoculations cause could cause 
fatigue.

Inasmuch as the Veteran does not currently have a disability, 
other than of the skin, which is service connected, 
representing a complication of anthrax inoculations, the 
Board concludes that such complications were not incurred in 
or aggravated by active service.  A preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  



ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for insomnia is denied.

Service connection for arthralgias is denied.

Service connection for complications of anthrax inoculations 
is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


